MORRISON, Judge.
The offense is driving while license suspended; the penalty, six months in jail and a fine of $200.00.
The statement of facts which has been tendered this Court does not bear the approval of the trial court or the attorney for the State and appellant as required by Article 759a, Vernon’s Ann. C.C.P., and cannot be considered.
Appellant’s motion to quash the complaint is directed to the failure to set forth therein the number of his operator’s license and has no merit.
No reversible error appearing, the judgment is affirmed.